Alpine Dynamic Balance Fund (ADBYX) Alpine Dynamic Dividend Fund (ADVDX) Alpine Dynamic Financial Services Fund (ADFSX) Alpine Dynamic Innovators Fund (ADINX) Alpine Dynamic Transformations Fund (ADTRX) Alpine Accelerating Dividend Fund (AADDX) PROSPECTUS Each a Series of Alpine Series Trust 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin Dated February 27, 2010 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed up on the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents The Funds’ Summary Sections 1 About the Funds 25 The Funds’ Investments and Related Risks 40 Management of the Funds 45 Portfolio Managers 46 How the Funds Value their Shares How to Buy Shares 47 Purchases by Mail 47 Purchases by Internet 48 Purchases by Wire 48 For Subsequent Investments – By Wire 48 Additional Information How to Redeem Shares 50 Redeeming Shares by Mail 51 Redeeming Shares by Telephone 52 Additional Redemption Information 52 Redemption Fees 53 Tools to Combat Frequent Transactions Shareholder Services 54 Automatic Investment Plan 54 Telephone Investment Plan 54 Systematic Cash Withdrawal Plan 54 Investments Through Employee Benefit and Savings Plans 55 Automatic Reinvestment Plan 55 Tax Sheltered Retirement Plans 55 Householding 55 Internet Account Access and Trading Dividends, Distributions and Taxes 55 Dividend Policy 55 Taxation of the Funds 56 Taxation of Shareholders Financial Highlights 57 Notice of Privacy Policy 63 Additional Information 64 To Obtain More Information about the Funds 65 Summary Section Alpine Dynamic Balance Fund Investment Objective The primary investment objective of Alpine Dynamic Balance Fund (the “Balance Fund”) is capital appreciation. The Balance Fund’s secondary investment objectives are reasonable income and conservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None Redemption Fee (as a percentage of amount redeemed within less than two months of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Other Expenses 0.26% Acquired Fund Fees and Expenses 0.05% Total Annual Fund Operating Expenses 1.31% Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $133 $415 $718 $1,579 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 41% of the average value of its portfolio. Principal Investment Strategies The Balance Fund pursues its investment objectives by investing its assets primarily in a combination of equity securities of large U.S companies and high quality fixed income securities.The equity securities in which the Balance Fund invests may include common stocks, preferred stocks and securities convertible into or exchangeable for common stocks, such as convertible debt, options on securities and warrants.The Balance Fund’s investments in common stocks will emphasize stocks that (at the time of purchase) pay dividends and have capital appreciation potential.The fixed income securities in which the Balance Fund invests may include U.S. Government debt obligations, corporate debt obligations, and money market instruments.The Balance Fund may invest up to 5% of its net assets in fixed income securities rated below “A” by Standard and Poor’s Rating Services or by Moody’s Investors Services, Inc; this limit does not apply to convertible debt securities.The Fund may invest up to 15% of the value its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.The Fund may also invest in the securities of other investment companies. Under normal circumstances, the Balance Fund invests not less than 25% of its net assets in fixed income securities.The Balance Fund may invest in fixed income securities of any duration or maturity.The Balance Fund will sometimes be more heavily invested in equity securities and at other times it will be more heavily invested in fixed income securities, depending on the appraisal of market and economic conditions by Alpine Woods Capital Investors, LLC (the “Adviser”).For instance, the Balance Fund may be more heavily invested in equity securities when, in the opinion of the Adviser, interest rates are generally perceived to be rising and the anticipated performance of equity securities is believed to be positive.In such instances, the Balance Fund may invest up to 75% of its net assets in equity securities.Additionally, the Balance Fund may invest up to 75% of its net assets in fixed income securities when, in the opinion of the Adviser, the prospective returns of equity securities appear to be lower or less certain than those of fixed income securities. The Balance Fund invests in equity securities that offer growth potential and in fixed income securities that offer the potential for both growth and income.The Adviser focuses on companies it believes are attractively valued relative to their growth prospects. With respect to equity investments, the Adviser considers company fundamentals and the strength of a company’s management, as well as economic, market and regulatory conditions affecting a company or its industry.The Adviser will also look for companies involved in special situations such as change in management, change in polices, acquisition, merger, reorganization or spin-off.With respect to fixed income securities, investment emphasis is placed on higher quality issues expected to fluctuate little in value except as a result of changes in prevailing interest rates.The market values of the fixed income securities in the Fund’s portfolio can be expected to vary inversely to changes in prevailing interest rates. Principal Investment Risks An investment in the Balance Fund, like any investment, is subject to certain risks.The value of the Balance Fund’s investments will increase or decrease based on changes in the prices of the investments it holds.This will cause the value of the Balance Fund’s shares to increase or decrease. You could lose money by investing in the Balance Fund.By itself, the Balance Fund does not constitute a balanced investment program. · Equity Securities Risk— The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company (such as poorer than expected earnings or certain management decisions) or to the industry in which the company is engaged (such as a reduction in the demand for products or services in a particular industry). · Fixed Income Securities Risk —Fixed income securities are subject to credit risk and market risk.Securities having longer maturities generally involve greater risk of fluctuations in value resulting from changes in interest rates. · Management Risk — The Adviser’s security selections and other investment decisions might produce losses or cause the Fund to under perform when compared to other funds with similar investment goals. · Foreign Securities Risk — Public information available concerning foreign issuers may be more limited than would be with respect to domestic issuers. Different accounting standards may be used by foreign issuers, and foreign trading markets may not be as liquid as U.S. markets.Additionally, foreign securities also involve currency fluctuation risk, possible imposition of withholding or confiscatory taxes and adverse political or economic developments.These risks may be greater in emerging markets. 2 · Growth Stock Risk — The prices of growth stocks may be more sensitive to changes in current or expected earnings than the prices of other stocks. · Investment Company Risk —To the extent that the Fund invests in other investment companies, there will be some duplication of expenses because the Fund would bear its pro rata portion of such funds’ management fees and operational expenses. · Options Risk — Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities. Performance The bar chart below shows how the Balance Fund has performed and provides some indication of the risks of investing in the Balance Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Balance Fund for full calendar years.The table below it compares the performance of the Balance Fund over time to the Balance Fund’s benchmark index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance (before and after taxes) does not indicate how the Balance Fund will perform in the future.Updated performance is available on the Fund’s website at www.alpinefunds.com or by calling 1-888-785-5578. Alpine Dynamic Balance Fund Calendar Year Total Returns as of 12/31 of Each Year Best and Worst Quarter Results During the periods shown in the Chart for the Fund: Best Quarter Worst Quarter 15.45% 6/30/03 -15.08% 12/31/08 3 Average Annual Total Returns (For the periods ending December 31, 2009) Alpine Dynamic Balance Fund 1 Year 5 Years Since Inception 6/7/01 Return Before Taxes 15.57% -1.90% 3.24% Return After Taxes on Distributions 14.82% -2.67% 2.40% Return After Taxes on Distributions and Sale of Fund Shares 10.06% -1.67% 2.61% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 26.46% 0.42% 0.33% Lipper Mixed-Asset Target Allocation Growth Funds Average 25.28% 1.93% 2.25% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs.The “Return After Taxes on Distributions and Sale of Fund shares” may be higher than other return figures because when a capital loss occurs upon redemption of Fund shares, a tax deduction is provided that benefits the investor. Management Investment Adviser Alpine Woods Capital Investors, LLC serves as the Fund’s investment adviser. Portfolio Manager Mr.
